Per Curiam.

We accept the findings of the board that respondent did not know of the fraud perpetrated on the court at the time of the trial in the Shaker Heights Municipal Court. However, once respondent learned of the fraud and confronted the Fresenda brothers, he had a duty to reveal the fraud to the court. See DR 7-102(B)(l). We consider respondent’s inaction in this matter a serious breach of duty for which a public reprimand is not an adequate sanction.
Accordingly, we hereby suspend respondent from the practice of law in Ohio for six months. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Sweeney, Holmes, Wright and Re snick, JJ., concur.
Douglas and H. Brown, JJ., dissent.